Title: From Thomas Jefferson to Craven Peyton, 8 October 1801
From: Jefferson, Thomas
To: Peyton, Craven


Dear Sir
Washington Oct. 8. 1801.
I recieved the day before yesterday your favor of the 3d. inst. the post leaving this always the day before the return of the post of the preceding week prevents our neighborhood from recieving an answer from hence till the Thursday sennight after they have sent off their letter. I do not perfectly understand your statement of the additions on account of a greater quantity of forest land than was expected; and therefore I inclose you a sum in postnotes of this bank which I was able to obtain from a particular person, divided for convenience into those of 500. 500. & 240.27 amounting in the whole to 1240. D. 27 c which will be near the sum probably remaining due, & any difference may remain in account between us. I am assured these notes are gladly exchanged for cash in Richmond. probably the Collector there is peculiarly accomodated by them, as well as the merchants. I will pray you to have them disposed of immediately, because the establishment of an US. bank here will possibly oblige the other to discontinue their business; in which event the less delay in exchanging these notes, the safer against any delay of paiment which the discontinuance of that institution might occasion. I will pray you by return of post to send me an exact statement of the whole amount of the price of my four shares. I must also ask for a plat of the manner in which each of the fields, or different lots of property, were divided into 10. parts, so that I may see exactly which are mine, and what others it would be most advantageous to me to acquire. for instance No. 9. in the lands below the town comprehending the mill seat, it would be proper for me to see who owns the divisions on the river above that, through which the canal must pass, and for them I might go beyond the valuation price. in the mean time I shall be glad to get J. Henderson’s parts, every where, at the valuation price, and any others on the river which will consolidate with my parts above the mill seat or any of the forest lands above the dower tract which will consolidate with my former possessions. I wish you still to do everything in your own name, & as you would for yourself; and particularly to lease Thorp’s & Faris’s houses as you think best. the forms I left with you for the deeds will still do if you will strike out the words ‘undivided portion’ and insert instead of them ‘part or property divided or undivided’ and then it will be ‘all the part or property divided or undivided of the lands of the late Bennett Henderson deceased in the county of Albemarle which descended on the said’ A. B. &c.  I would pray you to get the deeds executed the moment the parties are of age to execute them, and to furnish me immediately with the plat of the division as before desired, each parcel numbered in it, or marked with the name of the person who drew it. Accept assurances of my friendly esteem & attachment
Th: Jefferson
